In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Westchester County, entered November 19, 1979, which (1) denied her application, inter alia, to compel the defendant to pay alimony arrears and (2) determined that her entitlement to alimony ceased effective September 21, 1979, under the terms of the separation agreement. Order reversed, without costs or disbursements, and matter remanded to Special Term for a hearing consistent herewith. In our view, a full hearing is required on the question of whether plaintiff and her male companion’s conduct constituted residing together as intended by the parties’ separation agreement. Titone, J. P., Mangano, Martuscello and Weinstein, JJ., concur.